EXHIBIT 10.3

 

[g0jf25buwheh000001.jpg]

 

 

Confidentiality, Non-Competition, and Non-Solicitation Agreement

 

This Confidentiality, Non-Competition and Non-Solicitation Agreement
("Agreement") is made by and between Zimmer GmbH ("Employer") and Didier Deltort
("Employee").

Recitals

(A)

For purposes of this Agreement, "Parent" means an entity which is a holding
company of or holds a controlling interest in Zimmer, Inc. ("Company" or
"ZINC"); "Affiliate" means a subsidiary of Company or the Parent of Company or a
company over which Company or any holding company of Company has control,
including but not limited to Employer; and the definition of each of Company;
Parent and Affiliates, includes any of their successors-in-interest, including,
but not limited to, ZINC.

 

(B)

Company, Parent and the Affiliates (collectively, and each individually "Zimmer
Biomet Group") are part of the global holdings of Zimmer Biomet Holdings, Inc.,
a publicly traded corporation incorporated under the laws of the state of
Delaware, U.S.A., the primary purpose of which is to serve as the umbrella
entity for ZINC. Zimmer Biomet Group is engaged in the design, development,
manufacture, distribution, and sale of musculoskeletal healthcare products and
solutions, including orthopedic medical and/or oral rehabilitation devices,
products, and services.

 

(C)

By virtue of his position as President EMEA and General Manager of the Employer
and his particular responsibilities for the markets of Germany, UK, France,
Italy, Spain and Switzerland and the overall responsibility for the EMEA
Regions, the Employee has been and will be granted access and introduced to
major customers of Zimmer Biomet Group in Europe, Middle East and Africa and
will be prominently involved in strategic decision making processes, including
but not limited to strategic acquisitions, product development, business and
marketing strategies as well as price strategies and similar measures,
restructuring projects, etc. Therefore, Zimmer Biomet Group has an imminent
interest to protect this information, know-how and its business secrets
throughout the term of the Employee's employment and for a certain period after
its termination has taken effect.

 

--------------------------------------------------------------------------------

 

2 / 6  

Confidentiality, Non-Competition, and Non-Solicitation Agreement

 

1.

Confidentiality

 

1.1

As used herein, "Confidential Information" shall include, but not be limited to,
all business, trade, and technical information of Zimmer Biomet Group, and of
any third party, whether patentable or not, which is of a confidential, trade
secret and/or proprietary character and which is either developed by Employee
(alone or with others) or to which Employee has had access during his employment
with the Zimmer Biomet Group.

 

1.2

Confidential Information includes, without limitation, the following:

 

 

(a)

Marketing, sales, and advertising information such as lists of actual or
potential customers; customer preference data, marketing and sales techniques,
strategies, efforts, and data; merchandising systems and plans; confidential
customer information including identification of purchasing personnel, account
status, needs and ability to pay; business plans, product development and
delivery schedules; market research and forecasts; marketing and advertising
plans, techniques, and budgets; overall pricing strategies; the specific
advertising programs and strategies utilized, and the success or lack of success
of those programs and strategies;

 

 

(b)

Organizational information such as personnel and salary data; merger,
acquisition and expansion information; restructuring plan information,
information concerning methods of operation; and divestiture information;

 

 

(c)

Financial information such as product costs; supplier information; overhead
costs; profit margins; banking and financing information; and pricing policy
practices;

 

 

(d)

Technical information such as product specifications, compounds, formulas,
improvements, discoveries, developments, designs, inventions, techniques, new
products and surgical training methods;

 

 

(e)

Information disclosed to Employee as part of a training process;

 

 

(f)

Information of third parties provided to Employee subject to non-disclosure
restrictions for use in Employee's business for the Zimmer Biomet Group; and

 

 

(g)

Any work product created by Employee in rendering services for the Zimmer Biomet
Group.

 

1.3

Employee shall not at any time during the continuance of his employment with the
Zimmer Biomet Group or at any time thereafter directly or indirectly use for his
own purposes or for any purposes other than those of the Zimmer Biomet Group,
record, divulge, disclose or communicate to any person, company, business entity
or other organization or, through any failure to exercise due care and
diligence, cause any unauthorized disclosure of, any trade secrets or
Confidential Information except as may be necessary for the proper performance
of Employee's duties or as may be specifically authorized in writing by the
Employer.

 

--------------------------------------------------------------------------------

 

3 / 6  

Confidentiality, Non-Competition, and Non-Solicitation Agreement

 

1.4

Employee will notify Employer in writing of any circumstances which may
constitute unauthorized disclosure, transfer, or use of Confidential
Information. Employee will use best efforts to protect Confidential Information
from unauthorized disclosure, transfer, or use. Employee will implement and
abide by all procedures adopted by the Zimmer Biomet Group to prevent
unauthorized disclosure, transfer, or use of Confidential Information.

 

1.5

Upon termination of his employment with the Zimmer Biomet Group (for whatever
reason), and at any other time at Employer's request, Employee shall, without
retaining any copies or other record thereof, deliver to Employer or any person
Employer may nominate each and every document and all other material of whatever
nature in the possession or under the control of Employee containing or relating
directly or indirectly to any Confidential Information.

 

1.6

The confidentiality undertaking set forth in this Section 1 shall cease to apply
to any information which shall become available to the public generally
otherwise than through the default of Employee.

 

2.

Non-Competition, Non-Solicitation

 

2.1

Employee shall not, for as long as he remains an employee of the Zimmer Biomet
Group and during a period of 18 months from the taking effect of the termination
of his employment with the Zimmer Biomet Group ("Non-Competition Period"),
alone, or jointly with, or as manager, agent for, or employee of any person or
as a shareholder, directly or indirectly carry on or be engaged, concerned or
interested in any business competitive to the business of Zimmer Biomet Group
with an effect in Switzerland, the European Community and the EFTA States or any
other country for which Employee possesses and will possess knowledge of
Confidential Information. Without limiting the generality of the foregoing, the
non-compete undertaking set forth in this Section 2.1 shall apply to any product
competing with the Zimmer Biomet Group's product lines and in particular but not
limited to products of Johnson & Johnson (DePuy, Synthes), Stryker, Smith &
Nephew, Mathys, Lima, Wright Medical, Tornier and Exactech, including their
respective affiliates and subsidiaries, assignees, and successors (also as a
consequence of de-mergers or spin-offs). The Employee acknowledges and agrees
that the making available of Confidential Information to competitors of Zimmer
Biomet Group will considerably harm Zimmer Biomet Group's business.

 

2.2

Employee shall not during the Non-Competition Period (i) solicit, induce or
attempt to induce any person who is an employee of the Zimmer Biomet Group to
leave the Zimmer Biomet Group or to engage in any business that competes with
the Zimmer Biomet Group; (ii) hire or assist in the hiring of any person who is
an employee of the Zimmer Biomet Group to work for any business that competes
with the Zimmer Biomet Group, or (iii) solicit, induce or attempt to induce any
person or company that is a customer of the Zimmer Biomet Group to discontinue
or modify its customer relationship with the Zimmer Biomet Group.

 

--------------------------------------------------------------------------------

 

4 / 6  

Confidentiality, Non-Competition, and Non-Solicitation Agreement

 

3.

Non-Competition Period Payments

 

3.1

To the extent Employee is unable to obtain employment consistent with Employee's
training and education solely because of the provisions of this Agreement, the
following terms will apply upon expiration of any severance benefits to which
Employee is otherwise eligible to receive ("Non-Competition Period Payments"):

 

 

(a)

Employer will make payments to Employee equal to Employee's monthly base pay at
the time of Employee's termination (exclusive of bonus, extra compensation and
any other employee benefits) for each month of such unemployment through the end
of the Non-Competition Period which shall in no event be less than 50% of the
Employees pro-rated annual income on a monthly basis (inclusive of bonus, extra
compensation and any other employee benefits);

 

 

(b)

to the extent Employee is able to obtain employment which does not violate this
Agreement, but solely because of this Agreement, the monthly base pay for the
replacement employment is less than Employee's monthly base pay at the time of
Employee's termination (as calculated in accordance with 3.1(a) above), Employer
agrees to pay the difference for each such month through the end of the
Non-Competition Period. A reduction of the Non-Competition Period Payments shall
only take place to the extent the aggregate compensation exceeds 110% of the
Employee's former monthly income (inclusive of bonus, extra compensation and any
other employee benefits);

 

 

(c)

on the 15th day of each month of such unemployment, Employee will give Employer
a detailed written account of Employee's efforts to obtain employment and an
explanation exclusively attributing Employee's inability to obtain replacement
employment to the provisions of this Agreement.

 

3.2

In the event of Employee's breach, Employee agrees that Employee will still be
bound by all of the provisions set forth in this Agreement, including, but not
limited to, the non-competition, non-solicitation, non-disparagement and
non-disclosure covenants, until the end of the Non-Competition Period. Zimmer
Biomet Group reserves the right to release Employee from Employee's
non-competition obligations set forth in this Agreement during the
Non-Competition Period respecting a notice period of six (6) months after which
Employer's payment obligations under this Section 3 shall cease immediately and
Employee shall not be entitled to any Non-Competition Period Payment or other
compensation.

 

4.

Remedies

 

4.1

For each violation of the covenants set forth in Section 1 and/or 2, Employee
shall pay to Employer or, at Employer's instruction, any other affiliate of the
Zimmer Biomet Group, and amount corresponding to 50% of the Employee's last
annual salary at the time of Employee's termination (inclusive of bonus
payments, extra compensation and any other employee benefits) as liquidated
damages, plus such additional damages as may be incurred by Employer and/or any
other affiliate of

 

--------------------------------------------------------------------------------

 

5 / 6  

Confidentiality, Non-Competition, and Non-Solicitation Agreement

 

the Zimmer Biomet Group. The payment of this sum shall not operate as a waiver
of the above obligations. Employer and/or any other affiliate of the Zimmer
Biomet Group shall, in addition to all other damages, be entitled to obtain a
court's order for specific performance, as well as adequate injunctive relief or
any other adequate judicial measure, to immediately stop such violation.

 

4.2

To the extent that Employee breaches any provision of this Agreement during the
Non-Competition Period and/or fails to timely submit the written account
required by Section 3, Employer reserves, in addition to all other relief to
which Employer shall be entitled, the right to cease making any Non-Competition
Period Payments.

 

5.

Miscellaneous

 

5.1

This Agreement constitutes and expresses the entire agreement between the
Parties pertaining to the subject matter contained herein and supersedes all
prior and contemporaneous oral or written agreements, representations,
understandings and the like between the Parties.

 

5.2

This Agreement may not be modified, amended, altered or supplemented, in whole
or in part, except by a written agreement signed by the Parties.

 

5.3

If any provision of this Agreement is found by any competent authority to be
void, invalid or unenforceable, such provision shall be deemed to be deleted
from this Agreement and the remaining provisions of this Agreement shall
continue in full force. In this event, the Agreement shall be construed, and, if
necessary, amended in a way to give effect to, or to approximate, or to achieve
a result which is as close as legally possible to the result intended by the
provision hereof determined to be void, illegal or unenforceable.

 

6.

Waiver

 

The Employer may at its sole discretion waive all or certain of the restrictions
under this Agreement within 2 weeks after it has received or issued the notice
of termination by/to the Employee. In case the Non-Competition restriction is
waived, the Employee is aware that there will be no entitlements to
Non-Competition Period Payments under clause 3 of this Agreement.

7.

Governing Law and Jurisdiction

 

7.1

This Agreement shall be governed by, interpreted and construed in accordance
with the substantive laws of Switzerland.

 

7.2

The ordinary courts and the domicile of Employer competent shall have exclusive
jurisdiction of all disputes arising out of or in connection with this
Agreement.

 

Employee's signature below indicates that Employee has read the entire
Agreement, Employee understands what Employee is signing, and is signing it
voluntarily. Employee agrees that Zimmer Biomet Group advised Employee to
consult with an attorney prior to signing the Agreement.

--------------------------------------------------------------------------------

 

6 / 6  

Confidentiality, Non-Competition, and Non-Solicitation Agreement

 

 

This Agreement enters into force on the later date set-out below.

 

Winterthur, June 28, 2018

 

Zimmer GmbH

 

/s/ Guillaume Génin                

/s/ Asif Hussain

Guillaume Génin

Asif Hussain

Vice President,

Vice President,

Associate General Counsel, EMEA

Human Resources, EMEA

 

 

"Employee"

 

 

/s/ Didier Deltort

Didier Deltort

 

Date: June 28, 2018